Case: 16-20265      Document: 00513646310         Page: 1    Date Filed: 08/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-20265                                  FILED
                                  Summary Calendar                          August 22, 2016
                                                                             Lyle W. Cayce
STANLEY JOE POWELL,
                                                                                  Clerk


              Plaintiff - Appellant

v.

SHERIFF CHARLES WAGNER; JERRI YENNE; BRAZORIA COUNTY
COLLECTION DEPARTMENT; BRAZORIA COUNTY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2738


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       Stanley Powell filed a complaint with the clerk of the district court but
never returned to obtain summons upon the defendants. He now writes that
he gave notice to the defendants. The district judge has explained that the
jurisdiction of the court awaits a properly served summons, as the clerk also
informed Mr. Powell.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20265   Document: 00513646310     Page: 2   Date Filed: 08/22/2016



                                No. 16-20265
     The district court has properly dismissed the action, without prejudice.
Mr. Powell is not barred from other actions by this judgment.
     AFFIRMED.




                                      2